     Case: 4:20-cr-00237-SRC Doc. #: 53 Filed: 06/15/21 Page: 1 of 1 PageID #: 81



                                    UNITED STATES DISTRICT COURT
                                    EASTERN DISTRICT OF MISSOURI
                                          EASTERN DIVISION

UNITED STATES OF AMERICA,                                )
                                                         )
                       Plaintiff,                        )
                                                         )
v.                                                       )   No: 4:20 CR 237-2 SRC
                                                         )
ANDREW BILLINGSLEY, JR.,                                 )
                                                         )
                                                         )
                       Defendants.                       )

                           GOVERNMENT'S ENTRY OF APPEARANCE

         COME Now SAYLER A. FLEMING, United States Attorney for the Eastern District of

Missouri, and Jennifer Szczucinski, Assistant United States Attorney for said District, and hereby

enter their appearance on behalf of the United States.

                                                      Respectfully submitted,

                                                      SAYLER A. FLEMING
                                                      United States Attorney


                                                      /s/ Jennifer Szczucinski
                                                      Jennifer Szczucinski, #56906MO
                                                      Assistant United States Attorney
                                                      111 S. 10th Street, Room 20.388
                                                      St. Louis, Missouri 63102
                                                      (314) 539-2200


                                     CERTIFICATE OF SERVICE

I hereby certify that on June 15, 2021, the foregoing was filed electronically with the Clerk of the Court
to be served by operation of the Court’s electronic filing system upon the following:

All Attorneys of Record.
                                                      /s/ Jennifer Szczucinski
                                                      Jennifer Szczucinski, #56906MO
